Per Ouriam. The bill in this case sought to enjoin defendant from further trespassing upon the land of complainant. It averred that defendant, falsely claiming the land and the right to cultivate the same, had on several occasions invaded the premises and was then daily intruding thereon, and had that morning entered with a team and plow and pretended to begin plowing, and proposed to continue the same from day to day. It was averred that this was the only plow land of complainant; that it was indispensable to him. and that because of his advanced age and poor health he could not go elsewhere to cultivate the soil; that the defendant was insolvent, and that by reason of the facts stated the injury would be irreparable. The Circuit Court, on motion of defendant, dissolved the injunction and dismissed the bill for the want of equity. It is urged that in this ruling error was committed. Construing the allegations of the bill in accordance with well settled rules, the case is, that defendant, asserting a c'aiin to the land the nature of which is not stated, but which is averred to be without foundation in right, has invaded the possession of the complainant, and is in occupancy of the land so far as it is capable of being occupied. For such a grievance there is a clear and ample remedy at law by action for forcible entry and detainer. In that proceeding the right of possession can be speedily ascertained, questions of fact can be tried by jury and the complainant can be fully protected. It is not to bo presumed the defendant would continue to assert his false claim, whatever it is, and trespass upon the premises after such an adjudication as would be thus afforded. We do not understand that, under the circumstances disclosed by the bill, equity would interfere by injunction. Wangelin v. Goe, 50 Ill. 459; High on Injunctions, 2d Ed., Secs. 699-701. The decree will be affirmed. Decree affirmed.